DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 48, 53, 60 – 67 and 70 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s response after final action filed on March 1, 2022 has been entered.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 48 and 53 as being anticipated by the publication: Tyrrell et al., Phytochemistry Letters 5 (2012), pp. 144-149 is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein R2 is OH, in the instant claims.
Expanded Search: Applicant’s amendment necessitate new grounds of search and consideration. Search has been expanded to the full scope of the instant claims 48, 53, 60 – 64, 66 – 67 and 70. No prior art was found. Search has not been expanded to include the scope of the withdrawn claim 65 as not being directed towards the allowable claims 48, 53, 60 – 64, 66 – 67 and 70.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Patrick Morris, on March 11, 2022.
	The amendments are as follows:
	Claim 1, page 3:
Lines 1 – 3 recite the limitation:

    PNG
    media_image1.png
    304
    822
    media_image1.png
    Greyscale

		should read as

    PNG
    media_image2.png
    304
    822
    media_image2.png
    Greyscale

.

Conclusion
Claims 48, 53, 60 – 64, 66 – 67 and 70 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626